Citation Nr: 1335525	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for vertigo, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1960 to June 1964, and in the United States Air Force from November 1990 to May 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO denied entitled to service connection for vertigo.  

This matter was previously remanded by the Board in December 2011, instructing the RO to schedule a VA examination for the Veteran to offer an opinion with respect to service connection for the Veteran's vertigo.

In addition, the Board notes an apparent typographical error in the record that is relevant to its December 2011 decision.  In that decision, the Board granted service connection for a right ear hearing loss disability.  In a subsequent January 2012 rating decision, the RO granted service connection for a right ear hearing loss disability with a 0 percent evaluation.  A later August 2012 rating decision again granted service connection for a right ear hearing loss disability with an evaluation of 0 percent in response to a VA medical opinion relating hearing loss in both ears to service.  In the decision the RO explained that because the Veteran was already service connected for the left ear, it had combined both disabilities under bilateral hearing loss.  Despite the error, the RO ultimately acknowledged that service connection was now in effective for both ears and they were evaluated together under the rating criteria applicable to hearing loss.  Therefore, the Board finds that the error is essentially only a typographical one and harmless in nature, as service connection has been acknowledged as being in effect for both ears.

The issues of the Veteran's reported headaches, chronic fatigue syndrome, paresthesia, and sinusitis as manifestations of an undiagnosed illness been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In its December 2011 remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine whether the Veteran has vertigo that is etiologically related to his period of service.  The examiner was instructed to provide a medical opinion as to whether it is at least as likely as not that any diagnosed vertigo is etiologically related to his periods of service, or any incident or injury incurred in service, to include any service-connected disability, and in doing so provide a complete rationale for the conclusion reached.  

The examiner appears to have performed a thorough review of the Veteran's available medical records, however, the examiner noted that there was no ENG (electronystagmogram) or VNG (videonystagmography) available for review.  The examiner explained that a VNG had been referenced in the claims file.  Ultimately, the opinion concludes:

His symptoms from the service do not necessarily corroborate the Veteran's story.  With regards to his vertigo it is unclear at this time, but if the secondary report of the VNG is correct, it does not appear to be peripheral in nature.  A neurologic exam may be in order to further evaluate.  Alternately a repeat of the VNG may be in order to, again, rule out a peripheral source of the vertigo. 

This opinion seems to suggest that further review of medical records or additional diagnostic testing may be appropriate to make an accurate determination.   The "fulfillment of [VA's] statutory duty to assist...includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records or prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here the examiner has suggested that further development or testing is necessary to make fully informed finding.  Where the record before the Board is inadequate, remand is necessary.  Green, 1 Vet. App. at 124. 

Additionally, the Court in Jones v. Shinseki, 23 Vet. App. 382 (2010) held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion....Furthermore....it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  

The examiner fails to ultimately determine whether the Veteran's vertigo is "at least as likely as not" related to his military service.  The opinion seems to suggest that such a determination is not possible without speculation, however, the examiner fails to clearly explain the rationale for this conclusion.  In addition, the opinion suggests that further testing and review of the referenced VNG report would assist in reaching a determination.

As a result, the Board finds that further is necessary, and a well supported opinion must be provided that satisfactorily explains whether a diagnosis or etiology opinion is or is not possible.  Additional diagnostic testing should be performed if deemed necessary.  

Throughout the record of evidence, the Veteran has maintained that the claimed vertigo was directly related to service or a service-connected disability.  In an Appellate Brief dated in October 2013, the Veteran's representative discussed that the Veteran's vertigo could be a manifestation of an undiagnosed illness related to his service in the Persian Gulf, thus raising a presumptive theory of entitlement to service connection.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013) (presumption for a "qualifying chronic disability," which includes an undiagnosed illness or a medically unexplained chronic multi-symptom illness whether diagnosed or not).  

For claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs and symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neurophysiological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs and symptoms, cardiovascular signs and symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 3.317(b).

Following VA examination, the potential applicability of these provisions must be considered by the agency of original jurisdiction in readjudicating the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide and identify any additional sources of treatment (both private and VA) for his vertigo since February 2012.  

After securing any necessary release, the RO should obtain copies of any treatment records identified by the Veteran.  

The RO should attempt to obtain the report of the VNG referenced by the examiner in the February 2012 examination.

2.  Schedule the Veteran for an examination with a neurologist to determine the nature and etiology of his claimed vertigo.  Any tests deemed necessary by the examiner should be conducted, to include an ENG or VNG if found warranted.  Following a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should indicate whether such complaints of vertigo can be attributed to an underlying disease process or other pathology.  If not, this should be specifically noted.  If the vertigo can be attributed to an underlying disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is related to service, or was caused or permanently aggravated by a service-connected disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



